Response to petition for rehearing by
Judge Paynter.
Counsel seems to think the court was in error in stating that appellee introduced evidence showing that it had notice the day before the accident that the painters were at work on the house where it happened. This is substantially correct, because John Showaiter, an employe of appellee. whose business it was to look after the matter of having the electric current taken from houses that were being painted, testified that the day before the accident he knew the painters were at work on the house. His knowledge was the knowledge of the company, and the knowledge it had was equivalent to notice.
The court does not want to be understood as holding that it is not competent to prove the general custom which existed in Louisville, which required painters, or their foreman, to give the electric light company notice that they are ' engaged in painting a house to which its wires are attached. The court simply held that in view of the fact that it had notice that the painters were at work on the house, and the further fact that Mr. Kinkead, the company’s electrician, testified that it was a rule of the company to take the *836■electric current from a bouse when, it bad notice that tbe painters were at work on it, tbe proof of the custom was rendered incompetent.